DETAILED ACTION

In response to the Election made June 7, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I,  claims 1 – 15, in the reply filed on June 7, 2022 is acknowledged.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundahl (US 3,908,278).


With respect to claim 1, Sundahl discloses a tool comprising a body (13) defining a central axis and a width along the central axis (Figure 1); a bore (15) disposed within the body and axially aligned along the central axis, the bore (15) adapted to receive an alignment pin (17) disposed on the frame; and a plurality of lands (33, 34, 35) disposed on the body, each of the plurality of lands disposed substantially parallel to and spaced apart from the central axis, each of the plurality of lands adapted to selectively contact an edge of the glass panel, wherein each of the plurality of lands is disposed at a distance relative to the central axis different from one another.  

Referring to claim 2, Sundahl sets forth a tool wherein each of the plurality of lands is substantially perpendicular to one another (Figures 1 – 4).  

In regards to claim 3, Sundahl teaches a tool wherein opposing lands of the plurality of lands are substantially parallel to one another (Figures 1 – 4).

Regarding claim 4, Sundahl shows a tool wherein the plurality of lands includes four lands (Figures 1 – 4).

With regards to claim 5, Sundahl discloses a tool wherein each of the plurality of lands has a substantially rectangular configuration (Figure 4, for example).



Referring to claim 7, Sundahl sets forth a tool further includes a plurality of connecting surfaces, each of the plurality of connecting surfaces disposed between adjacent lands of the plurality of lands (See Figures 1 – 4).

In regards to claim 8, Sundahl teaches a tool wherein each of the plurality of lands is raised relative to adjacent connecting surfaces of the plurality of connecting surfaces (See Figure 4).

Regarding claim 9, Sundahl shows a tool wherein each of the plurality of connecting surfaces defines an angle relative to an adjacent land of the plurality of lands (See Figures 1 – 4).

With respect to claim 10, Sundahl discloses a tool wherein the angle of each of the plurality of connecting surfaces is different from one another (Figures 1 – 4).

Referring to claim 11, Sundahl sets forth a tool wherein each of the plurality of connecting surfaces has a curved configuration (Figure 2).

In regards to claim 13, Sundahl teaches a tool wherein the tool has a substantially 
rectangular configuration (Figure 1).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sundahl (US 3,908,278).

Sundahl discloses a tool as recited in paragraph 3 above.

Sundahl does not disclose the diamond-like configuration as recited in claim 12. Sundahl does not disclose the tool manufactured by molding and additive as recited in claim 14. Sundahl does not disclose the tool manufactured using a polymer as recited in claim 15.

In regards to claim 12, Sundahl teaches a tool wherein the tool has a substantially rectangular configuration. The use of a diamond-like configuration, absent any criticality, is only considered to be obvious modifications of the shape or configuration of the tool shape disclosed by Sundahl as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 ( CCPA 1976 ).

Regarding claims 14 and 15, Sundahl shows a tool wherein the tool is manufactured of metal. The particular type of material used to make the tool, absent any criticality, is only considered to be the use of a “ preferred ” or “ optimum ” material out of a plurality of well-known materials that a person having ordinary skill in the art at the time the invention was made would have find obvious to provide using routine experimentation based, among other things, on the intended use of Applicant’s apparatus, i.e., suitability for the intended use of Applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960 ) where the court stated that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16 - 20 are allowed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant but fail to teach the combination as claimed:
Anderson (US 11,293,742)
Cain et al. (US Pub. No. 2021/0207937)
Cupertino (US 9,683,826)
Perwas (US 3,426,436)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
December 6, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2855